10/12/2020               Case 2:20-cv-01982-SPLwww.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                                                 Document 1-1 Filed 10/12/20 Page 1 of 2

                                              UNITED STATES DISTRICT COURT
                                                  DISTRICT OF ARIZONA


                                                      Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the District of Arizona.

    The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                               Complaint or Notice of Removal.

                                                                                        Arizona State University ; Kristin
                                                                                        Grady Gilger ; The Walter Cronkite
   Plaintiff(s): Linda Rae'Lee Klein                                      Defendant(s):
                                                                                        School of Journalism and Mass
                                                                                        Communication
   County of Residence: Maricopa                                         County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                  Defendant's Atty(s):
   John D. Wilenchik Wilenchik, Attorney                                 David Bodney
   Wilenchik & Bartness                                                  Ballard Spahr
   2810 North Third Street                                               1 East Washington Street
   Phoenix, Arizona 85004                                                Phoenix, Arizona 85004
   6026062810                                                            602-798-5454



  II. Basis of Jurisdiction:                   3. Federal Question (U.S. not a party)

  III. Citizenship of Principal
  Parties (Diversity Cases Only)
                            Plaintiff:- N/A
                          Defendant:- N/A

  IV. Origin :                                 1. Original Proceeding

  V. Nature of Suit:                           440 Other Civil Rights

  VI.Cause of Action:                          42 USC s 1983 - Denial of Student's Right of Expression under the First
                                               Amendment
  VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand:
                     Jury Demand: Yes

  VIII. This case is not related to another case.
www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                              1/2
10/12/2020       Case 2:20-cv-01982-SPLwww.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                                         Document 1-1 Filed 10/12/20 Page 2 of 2
  Signature: John D. Wilenchik

         Date: 10/12/20
  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
  and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                   2/2
